 



Exhibit 10.13
Pinnacle Gas Resources, Inc.
Summary of Director Compensation
     Non-employee directors receive an annual fee of $20,000. In addition, the
chairman of each committee receives the following annual fee: Audit
Committee—$15,000, Compensation Committee—$5,000, and Nominating and Corporate
Governance Committee—$5,000. Non-employee directors receive a fee of $1,500 for
each board or committee meeting attended in person and a fee of $1,000 for
attendance at a board or committee meeting held telephonically. Annual grants of
options or other incentive awards are determined by the Board of Directors each
year. Our non-employee directors other than Mr. McGonagle received a grant of
2,000 shares of restricted stock as compensation for their service in 2007.
These shares of restricted stock will vest on the first anniversary of the date
of grant. In connection with his appointment to the Board of Directors,
Mr. McGonagle was granted 4,500 shares of restricted stock effective August 22,
2007. Mr. McGonagle’s shares will vest 33%, 33% and 34% on the first, second and
third anniversaries of the date of grant, respectively.
     Employee directors do not receive compensation for service on the Board of
Directors. Pursuant to our Amended and Restated Securityholders Agreement, dated
February 16, 2006, all directors are reimbursed for reasonable out-of-pocket
expenses incurred in attending meetings of the board or committees and for other
reasonable expenses incurred in connection with service on the board and any
committees. Each director will be fully indemnified by us for actions associated
with being a member of the board to the extent permitted under Delaware law as
provided in our Second Amended and Restated Certificate of Incorporation, our
Amended and Restated Bylaws and the Indemnification Agreements by and between us
and each of our directors.

